Exhibit 10.9
FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT
     This First Amendment (“Amendment”) to the Employment Agreement
(“Agreement”) dated as of May 5, 2006, between Teleflex Incorporated (the
“Company”) and Jeffrey P. Black (“Executive”) is hereby made by the Company and
the Executive effective as of January 1, 2009.
Background Information

A.   Executive is employed by the Company as its Chairman and Chief Executive
Officer.   B.   The Company and Executive (collectively the “Parties”) desire to
amend the Agreement to bring it into compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and Treasury Regulations
and other guidance issued thereunder.   C.   Section 29 of the Agreement
authorizes the Parties to amend the Agreement in a written document executed by
both Parties.

Amendment of the Agreement
     In consideration of the mutual covenants hereinafter set forth, and
intending to be legally bound, the Parties hereby agree as follows:

1.   The definition of “Commencement Date” is amended by deleting the following
from the end thereof: “provided that, if it shall be determined that earlier
payment or provision of such compensation or benefits would not result in
adverse tax consequences under Section 409A of the Code, ‘Commencement Date’
shall mean the earliest such date.”   2.   The definition of “Insurance Benefits
Period’’ is amended to read as follows: “‘Insurance Benefits Period’ means the
thirty-six (36) month period commencing on the Termination Date.”   3.   The
definition of “Termination Date” is amended in its entirety to read as follows:
“‘Termination Date’ means the date specified in a Notice of Termination
complying with the provisions of Section 10, as such Notice of Termination may
be amended by mutual consent of the parties, which date shall be the date the
Executive’s Termination of Employment occurs.”   4.   The definition of
“Termination of Employment” is amended in its entirety to read as follows:
“‘Termination of Employment’ means a cessation of Employment which occurs prior
to Executive’s attaining the age of 62 years, other than such a cessation
occurring by reason of Executive’s death or Disability. Executive’s Termination
of Employment for all purposes under this Agreement will be determined to have
occurred in accordance with the ‘separation from service’ requirements of Code
Section 409A and the Treasury Regulations and other guidance issued thereunder,
and based on whether the facts and circumstances indicate that the Company and
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately preceding 36-month period.”

 



--------------------------------------------------------------------------------



 



5.   Section 7 of the Agreement is amended by the addition of the following to
the end thereof: “The reimbursements and in-kind benefits set forth in the prior
two sentences shall be provided for expenses and services incurred during the
term of this Agreement, and the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during one calendar year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year. All reimbursements under this provision shall be made no
later than the last day of the calendar year following the calendar year in
which the expense was incurred, and all requests for reimbursement must be made
by the Executive no later than 15 days before that date in order to be eligible
for reimbursement hereunder. The Executive’s right to have the Company pay such
expenses or provide such in-kind benefits may not be liquidated or exchanged for
any other benefit.”

6.   Section 9 of the Agreement is amended by the addition of the following at
the end thereof: “All reimbursements under this provision shall be for expenses
incurred during the term of this Agreement and shall be made no later than the
last day of the calendar year following the calendar year in which the expense
was incurred; all requests for reimbursement must be made by the Executive no
later than 15 days before that date in order to be eligible for reimbursement
hereunder. The amount of such expenses that the Company is obligated to pay in
any given calendar year shall not affect the expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such expenses may not be liquidated or exchanged for any other
benefit.”

7.   Section 11(f) of the Agreement, “Health Insurance,” is amended to read as
follows: “Health Insurance. Subject to the provisions of the last sentence of
this Subsection, during the Severance Compensation Period, the Company will
reimburse Executive in cash monthly in an amount equal to Executive’s after-tax
cost actually incurred by Executive to maintain health insurance coverage from
commercial sources that is comparable to the health care coverage Executive last
elected as an employee for himself, his spouse and dependents under the
Company’s health care plan covering Executive. The aggregate premium cost of
providing such insurance will be borne by the Company and Executive in
accordance with the Company’s policy then in effect for employee participation
in premiums, on substantially the same terms as would be applicable to an
executive officer of the Company. All reimbursements under this provision shall
be made no later than the last day of the calendar year following the calendar
year in which the expense was incurred, and all requests for reimbursement must
be made by the Executive no later than 15 days before that date in order to be
eligible for reimbursement hereunder. Notwithstanding the foregoing, the COBRA
health care continuation coverage (“COBRA Coverage”) period under Section 4980B
of the Code shall begin on the Termination Date and continue to run concurrently
with the Severance Compensation Period, and the Company shall pay the same
portion of the cost of COBRA Coverage as it pays for the same level and type of
coverage for similarly situated active employees in lieu of reimbursement of
alternative commercially available comparable coverage during the COBRA health
care continuation coverage period. If at any time during the Severance
Compensation Period similar health insurance coverage shall become available to
Executive in connection with Executive’s employment by another employer,
Executive will advise the Company, and the Company may terminate the COBRA
Coverage subsidy and/or payments provided by the Company pursuant to this
Subsection, effective on the date when Executive has the opportunity to be
covered by such other health insurance coverage.”

8.   Section 12(c) of the Agreement, “SERP,” is amended in its entirety to read
as follows: “SERP. “On the Commencement Date, Executive shall receive a lump sum
cash payment equal to the sum of the Employer Non-Elective Contributions with
which Employee would have been credited under the Teleflex Incorporated Deferred
Compensation Plan (“Deferred Compensation Plan”) for

2



--------------------------------------------------------------------------------



 



    each of the next three (3) plan years following the plan year which includes
in the Termination Date, assuming that Executive’s “Compensation” and “Bonus,”
as those terms are defined in the Deferred Compensation Plan, for each of the
three (3) plan years immediately following the plan year which includes the
Termination Date are the same as Executive’s Compensation and Bonus for the plan
year which includes the Termination Date.”   9.   Section 12(d) of the
Agreement, “Outplacement,” is amended in its entirety to read as follows:
“Outplacement. Beginning on the Termination Date and ending on the earlier of
the last day of the second calendar year beginning after the Year of Termination
or the first date Executive is employed by another employer, the Company shall
reimburse Executive for the cost of outplacement assistance services, up to a
maximum of $20,000, which shall be provided by an outplacement agency selected
by Executive. The Company shall reimburse Executive within 15 days following the
date on which the Company receives proof of payment of such expense, which proof
must be submitted no later than December 1 of the calendar year after the
calendar year in which the expense was incurred.”   10.   Section 12(e) of the
Agreement, “Automobile,” is amended in its entirety to read as follows:
“Automobile. If the Executive was provided with the use of an automobile or a
cash allowance therefor as of the Termination Date, the Company will provide
Executive with a monthly vehicle allowance equal to what it would cost Executive
to lease the vehicle utilized by the Executive immediately prior to his
Termination Date, calculated by assuming that the lease is a three (3) year
closed-end lease, for the Severance Compensation Period. The Company shall pay
Executive the vehicle allowance as follows: (i) a lump sum cash amount equal to
seven times the monthly vehicle allowance, on the Commencement Date; and (ii) a
lump sum cash amount equal to the monthly vehicle allowance on the first day of
each month thereafter for which the vehicle allowance is provided.”

11.   The last sentence of Section 13(b) of the Agreement is amended to read as
follows: “The Company shall pay the Gross-Up Payment to Executive on the
Commencement Date or, if later, within ten days after the Accounting Firm’s
determination; provided, however, in no event shall the Gross-Up Payment be paid
later than the end of the calendar year next following the calendar year in
which the related excise tax is remitted to the Internal Revenue Service or any
other applicable taxing authority.”

12.   Section 21 of the Agreement, “Enforcement,” is amended by adding the
following at the end thereof: “The Company shall reimburse Executive within
15 days following the date on which the Company receives proof of payment of
such expense, which proof must be submitted no later than December 1st of the
calendar year after the calendar year in which the expense was incurred. The
amount of such expenses that the Company is obligated to pay in any given
calendar year shall not affect the amount of such expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company reimburse the payment of such expenses may not be liquidated or
exchanged for any other benefit.”

13.   Section 29 of the Agreement, “Amendment or Modification,” is amended by
adding the following to the end thereof: “It is the Parties’ intention that the
benefits and rights to which Executive could become entitled in connection with
his Termination of Employment comply with Code Section 409A. If Executive or the
Company believes, at any time, that any of such benefits or rights do not so
comply, he or it shall promptly advise the other party and shall negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
does comply with the most limited economic effect on both the Executive and the
Company.”

3



--------------------------------------------------------------------------------



 



14.   Miscellaneous. Except as herein provided, the Agreement shall remain
unchanged and in full force and effect. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement and any of the parties hereto may execute this Amendment by
signing any such counterpart. This Amendment shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania, excluding any
conflict or choice of law rules or principles that might otherwise refer to the
substantive law of another jurisdiction for the construction, or determination
of the validity or effect, of this Amendment.

[Remainder of this page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this First Amendment to Employment Agreement on this 23rd day of
December, 2008.

         
TELEFLEX INCORPORATED
      EXECUTIVE
 
       
By: /s/ Laurence G. Miller
      /s/ Jeffrey P. Black
 
       
Name: Laurence G. Miller
      Jeffrey P. Black
Title: Executive Vice President,
       
       General Counsel and Secretary
       

5